Case 2:16-cv-04473-JMA-SIL Document 60 Filed 06/23/20 Page 1 of 1 PageID #: 533




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CIT BANK, N.A.,

                                              Plaintiff,               Case No.: 2:16-cv-04473

                            vs.

GLENN MOROZ AND CRESCENT COVE                                             STATUS UPDATE
ASSOCIATES, LLC,
                           Defendants.




         Plaintiff CIT Bank, N.A. submits this status report pursuant to the Court’s order dated

June 3, 2020. This foreclosure is currently on hold due to federal and state foreclosure

moratoriums. Once all moratoriums are lifted, we will send the necessary documentation to the

referee to issue her report. Once issued we will promptly submit it to the Court for approval and

move for the judgment of foreclosure and sale to be issued.

Dated: June 17, 2020

 BRONSTER, LLP

 By: _        /s/ Sean K. Monahan
                           __ ____________
             Sean K. Monahan, Esq.
             156 West 56th Street
             New York, New York 10019
             (347) 246-4888
             Attorneys for Plaintiff CIT Bank, N.A.




305045.094
